DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) remarks and arguments to the Election/Restriction Requirement received on 06/01/2022 were found persuasive.  Accordingly, the Election/Restriction requirement has been withdrawn.

Status of Claims
Claim 1-17 are pending and under examination.

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-10, in the reply filed on 06/01/2022 is acknowledged.  The traversal is on the ground(s) that the claims are sufficiently related that their respective classes and subclasses would be thoroughly cross-referenced regardless of which claims were examined.  The Examiner agrees with Applicants remarks and the Election/Restriction requirements is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 02/10/2020 and 07/13/2021 is/are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
“maintenance reservoir” of Claims 1-11 
“a removable maintenance reservoir comprising an elongate trough” of claim 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 9, and 11 recite “a maintenance reservoir comprising an elongate trough”.  In this case, Applicant(s) instant specification recite “The maintenance reservoir includes an elongated trough” in para. [0007, 0009].  However, Applicant(s) also recite in para. [0008] “A removable maintenance reservoir is disposed in the micro-well plate holder” and in para. [0026] “a maintenance reservoir in the shape of an elongate trough 52”.  The specification does not clearly set forth whether the maintenance reservoir and the elongate trough are the same feature of the claimed invention or if Applicant(s) are using different terminology and modifies to describe the same feature.  Applicants may amend the specification to include the claimed subject matter or cancel the limitations from the claims.

Claim 7 line 10 recites “a removable maintenance reservoir”.  Claim 9 later recites “the maintenance reservoir comprises an elongate trough”.  The instant specification recites “The maintenance reservoir includes an elongate trough” in para. [0007, 0009].  Support for “a removable maintenance reservoir” is disclosed in Para. [0008].  However, Applicant(s) also recite in para. [0026] “a maintenance reservoir in the shape of an elongate trough 52”.  Accordingly, support for the claim limitation “the maintenance reservoir comprises an elongate trough” recited in claim 9 in view of “a removable maintenance reservoir” recited in claim 7 is not provided in the specification.  Applicants may amend the specification to include the claimed subject matter or cancel the limitations from the claims.

Claim Objections
Claims 8-10 are objected to because of the following informalities:  
Claims 8-10 recite “the maintenance reservoir”.  Claim 7 refers to “a removable maintenance reservoir”.  The Examiner requests applicants use the same terminology when referring to the same feature of the claimed invention.  In this case, “the maintenance reservoir” should recite “the removable maintenance reservoir”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 1 recite “a digital dispense system”.  The term “digital” is unclear.  Digital dispense system is not a well-known term such that one of ordinary skill in the art would recognize what structural limitation is intended based on common knowledge in the art.  How is a dispensing system digital?  What structure makes a dispensing system a digital dispense system rather than a dispense system? A similar rejection is made with respect to “a digital dispense system” recited in claim 7 and “a digital fluid dispense system” recited in claim 11.
Claims 2-6 are also rejected by their dependency from claim 1.
Claims 8-10 are also rejected by their dependency from claim 7.
Claims 12-17 are also rejected by their dependency from claim 11.

Claim 1 lines 1-2 recite “A maintenance reservoir for a digital dispensing system, comprising an elongated trough disposed in a micro-well plate holder”.  However, claim 1 lines 5-6 later recite “a position indicator to signify if the elongated trough is present or absent from the micro-well plate holder”.  It is unclear if the elongated trough is actually required as part of the claimed invention.  Claim 1 lines 1-2 require an elongated trough disposed in a micro-well plate holder but then applicants later recite “if” the elongated trough is present or absent.  Does the claim actually require an elongated trough?  A similar rejection is made with respect to claim 11.

Claim 1 lines 1-2 recite “an elongate trough disposed in a micro-well plate holder”.  Claim 1 lines 3-4 also recite “the maintenance reservoir is disposed in the micro-well plate holder”.  It is unclear if the maintenance reservoir and the elongate trough are the same feature of the claimed invention or if they are distinct features.  How are the maintenance reservoir and elongate trough correlated in terms of structure?  Is the maintenance reservoir a recess that the elongate trough is disposed within?

Claim 4 recites “a fluid droplet ejection cartridge”.  Claim 1 lines 2-3 previously refer to “a fluid droplet cartridge”.  It is unclear if applicants are intending for the fluid droplet ejection cartridge of claim 4 to also be the same feature as the fluid droplet cartridge in claim 1 or if the two are distinct features of the claimed invention.  If applicants are intending for the two features to be the same, the examiner suggest applicants amend claim 4 to recite “the fluid droplet cartridge”.  

Claim 6 recites “A digital fluid dispensing system comprising the maintenance reservoir of claim 1”.  However, claim 1 line 1 recites “A maintenance reservoir for a digital dispensing system”.  It is unclear the digital fluid dispensing system of claim 6 is a different dispensing system from the digital dispensing system recited in claim 1, or if applicants are intending for the digital fluid dispensing system of claim 6 to also be the digital dispensing system of claim 1.  How is the digital fluid dispensing system of claim 6 different from the digital dispensing system of claim 1?  Is the maintenance reservoir for a digital dispensing system, as recited in claim 1, or is the maintenance reservoir for a digital fluid dispensing system, as recited in claim 6?

Claim 7 recites “the elongate trough”.  There is insufficient antecedent support for this term in the claims and it is unclear what applicants are referring to as “the elongate trough”.  Perhaps applicants are intending to recite “the removable maintenance reservoir”?

Claim 9 recites “the maintenance reservoir comprises an elongate trough”.  Claim 7 line 10 previously recites “a removable maintenance reservoir”.  It is unclear how applicants are correlating the removable maintenance reservoir with the elongate trough.  Is the elongate trough the removable portion of the removable maintenance reservoir?  Is the elongate trough also the reservoir itself?  

Claim 10 recites “a fluid droplet ejection cartridge”.  Claim 7 line 4 previously recites “a fluid droplet ejection cartridge”.  It is unclear if applicants are intending for the fluid droplet ejection cartridge of claim 4 to also be the fluid droplet ejection cartridge recited in claim 7 or if applicants are intending to introduce a second fluid droplet ejection cartridge.  Perhaps applicants are intending to recite “the fluid droplet ejection cartridge”?

Claim 17 recites “a fluid droplet ejection cartridge”.  Claim 11 line 3 previously recites “a fluid droplet ejection cartridge”.  It is unclear if applicants are intending for the fluid droplet ejection cartridge of claim 17 to also be the fluid droplet ejection cartridge recited in claim 11 or if applicants are intending to introduce a second fluid droplet ejection cartridge.  Perhaps applicants are intending to recite “the fluid droplet ejection cartridge”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abele et al. (US 2006/0083659; hereinafter “Abele”) wherein Agilent Technologies (“1100 Series WE MWS Reference Manual”; Pub. Date: March 29, 2017) is used a supporting documentation.

Regarding claim 1, Abele discloses a maintenance reservoir for a digital dispense system (Abele; [0009]), comprising 
an elongate trough disposed in a micro-well plate holder for holding fluid dispensed from a fluid droplet ejection head of a fluid droplet cartridge in the digital dispense system (Abele discloses an automated workflow for use with autosampling equipment such as the Series 1100 Autosamplers manufactured by Agilent Technologies; [0009, 0042].  The 1100 Series Autosampler comprising a plate tray 8 configured to hold two micro-well plates; 1100 Series WE MWS Reference Manual; pp. 158-159, figs. 19, #8, Table, 19, #8.  Abele discloses a first microwell plate 48 comprising sample wells; fig. 5A-E, #48 [0042], the sample plate 48 is used in conjunction with a maintenance reservoir 30 comprising an elongated trough 32-1 in the 1100 Series Autosampler; fig. 5A-E, [0029, 0042].  Accordingly, Abele discloses an elongated trough 32-1 disposed in a micro-well plate holder 8.  Abele further discloses a sample is injected into chamber 4 and traverses to the outlet chamber 6; [0025].  The elongated trough 32-1 holds waste extracted from outlet chamber 6 after each injection; [0042]. Accordingly, Abele discloses the elongated trough holds fluid dispensed from a fluid droplet ejection head of a fluid droplet cartridge in the digital dispensing system.  Note:  The examiner is interpreting the fluid droplet ejection head as the tip end of needle 9 and the fluid droplet cartridge as the interior of needle 9 that holds fluid above the tip end; 1100 Series WE MWS Reference Manual; pp. 158-159, fig. 19, #9, Table, 19, #9); 

    PNG
    media_image1.png
    995
    487
    media_image1.png
    Greyscale

wherein the maintenance reservoir is disposed in the micro-well plate holder on at least one side of a micro-well plate (Abele discloses the maintenance reservoir 30 is disposed adjacent to micro-well plate 48 in the tray 8; fig. 5B) and 

    PNG
    media_image2.png
    238
    453
    media_image2.png
    Greyscale

	the maintenance reservoir includes a position indicator to signify if the elongated trough is present or absent from the micro-well plate holder (Abele discloses a barcode 33 that is scanned by a barcode reader to assist creating a record of the processing conditions such as the number of channels.  In the case when the maintenance reservoir 30 is absent from the micro-well plate holder 8, the barcode is not scanned indicating the elongated trough 32-1 is absent and in a case when the maintenance reservoir 30 is present in the micro-well plate holder 8, the barcode is scanned indicating the elongated trough 32-1 is present.  Accordingly, barcode 33 on maintenance reservoir 30 is a position indicator to signify if the elongated trough is present or absent from the micro-well plate holder).

Regarding claim 2, Abele discloses the maintenance reservoir of claim 1 above, wherein the elongate trough is removable from the micro-well plate holder (Maintenance Reservoir 30 comprising elongated trough 32-1 is capable of being loaded and unloaded from tray 8 in the 1100 Series Autosampler; 1100 Series WE MWS Reference Manual; pp. 160, figs. 20, #1, Table, 20, #1).


    PNG
    media_image3.png
    719
    689
    media_image3.png
    Greyscale

Regarding claim 3, Abele discloses the maintenance reservoir of claim 1 above, wherein the elongate trough has a length that corresponds to a length of a column of wells in the micro-well plate (Abele; fig. 5B – elongated trough 32-1 has a length corresponding to a length of a column of wells 48-1).

    PNG
    media_image2.png
    238
    453
    media_image2.png
    Greyscale

Regarding claim 5, Abele discloses the maintenance reservoir of claim 1 above, wherein the elongate trough has a rectangular cross-sectional shape (Abele; fig. 5B – elongated trough 32-1 has a rectangular cross-sectional shape.  

    PNG
    media_image2.png
    238
    453
    media_image2.png
    Greyscale

Regarding claim 6, Abele discloses a digital fluid dispense system comprising the maintenance reservoir of claim 1 (Abele discloses a maintenance reservoir 30 comprising an elongated trough 32-1 is used in the 1100 Series Autosampler; fig. 5A-E, [0029, 0042]).  

Regarding claim 7, Abele discloses a digital dispense system for ejection of fluids onto a substrate (Abele discloses an automated workflow for use with autosampling equipment such as the Series 1100 Autosamplers manufactured by Agilent Technologies; [0009, 0042].  The dispensing system ejects fluids onto a substrate; fig. 2A-C; [0026]), 
the digital dispense system comprising: 
a housing unit (1100 Series WE MWS Reference Manual; p. 170, fig. 25, #1, Table 28, #1); 
a fluid droplet ejection cartridge disposed in the housing unit (The examiner is interpreting the fluid droplet cartridge as the interior of needle 9 that holds fluid above the tip end; 1100 Series WE MWS Reference Manual; pp. 158-159, fig. 19, #9, Table, 19, #9. Needle 9 is disposed in the housing), 
the fluid droplet ejection cartridge comprising one or more fluids (Abele; [0026] – Also see 1100 Series WE MWS Reference Manual; p 203 first paragraph) and being disposed on a fluid cartridge translation mechanism for moving the fluid droplet ejection cartridge back and forth in an X-direction within the housing unit (1100 Series WE MWS Reference Manual; p. 207-209, fig. 35); 

    PNG
    media_image4.png
    661
    680
    media_image4.png
    Greyscale

a micro-well plate holder for holding a micro-well plate below the fluid droplet ejection cartridge (The 1100 Series Autosampler comprising a plate tray 8 configured to hold two micro-well plates; 1100 Series WE MWS Reference Manual; pp. 158-159, figs. 19, #8, Table, 19, #8.  Abele discloses a first microwell plate 48 comprising sample wells; fig. 5A-E, #48 [0042]); and 
8Docket No. 75030.US (19-0046US00)a removable maintenance reservoir disposed in the micro-well plate holder for periodic maintenance of the fluid droplet ejection cartridge (Abele discloses a maintenance reservoir 30 used in conjunction with the sample plate 48 in the 1100 Series Autosampler; fig. 5A-E, [0029, 0042].  Maintenance Reservoir 30 is capable of being loaded and unloaded from tray 8 in the 1100 Series Autosampler; 1100 Series WE MWS Reference Manual; pp. 160, figs. 20, #1, Table, 20, #1 – and comprises waste reservoir 32-1, conditioner 32-2, wash/rinse fluids 32-3, solvent 32-4, and or any other fluids for maintenance [0029, 0042]).

Regarding claim 8, Abele discloses the digital dispense system of claim 7 above, wherein the maintenance reservoir further comprises a position indicator to signify if the elongate trough is present or absent from the micro-well plate holder when sensed by a sensor of the digital dispense system (As best understood, Abele discloses an elongated trough 32-1 on the maintenance reservoir 30 and a barcode 33 on the maintenance reservoir 30 that is scanned by a barcode reader to assist creating a record of the processing conditions such as the number of channels.  In the case when the maintenance reservoir 30 is absent from the micro-well plate holder 8, the barcode is not scanned indicating the elongated trough 32-1 is absent, and in a case when the maintenance reservoir 30 is present in the micro-well plate holder 8, the barcode is scanned indicating the elongated trough 32-1 is present.  Accordingly, barcode 33 on maintenance reservoir 30 is a position indicator to signify if the elongated trough is present or absent from the micro-well plate holder).  

Regarding claim 9, Abele discloses the digital dispense system of claim 7 above, wherein the maintenance reservoir comprises an elongate trough has a length that corresponds to a length of a column of wells in the micro-well plate (Abele; fig. 5B – maintenance reservoir 30 comprises an elongated trough 32-1 that has a length corresponding to a length of a column of wells 48-1).  

Regarding claim 11, Abele discloses a method for maintaining a fluid droplet ejection cartridge in a digital fluid dispense system (Abele discloses an automated workflow for use with autosampling equipment such as the Series 1100 Autosamplers manufactured by Agilent Technologies; [0009, 0042]), the method comprising: 
providing a housing unit (1100 Series WE MWS Reference Manual; p. 170, fig. 25, #1, Table 28, #1) and a fluid droplet ejection cartridge disposed in the housing unit (The examiner is interpreting the fluid droplet cartridge as the interior of needle 9 that holds fluid above the tip end; 1100 Series WE MWS Reference Manual; pp. 158-159, fig. 19, #9, Table, 19, #9. Needle 9 is disposed in the housing), 
the fluid droplet ejection cartridge comprising one or more fluids (Abele; [0026] – Also see 1100 Series WE MWS Reference Manual; p 203 first paragraph) and being disposed on a fluid cartridge translation mechanism for moving the fluid droplet ejection cartridge back and forth in an X-direction within the housing unit (1100 Series WE MWS Reference Manual; p. 207-209, fig. 35); 

    PNG
    media_image4.png
    661
    680
    media_image4.png
    Greyscale

a micro-well plate holder for holding a micro-well plate below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids into wells of the micro-well plate (The 1100 Series Autosampler comprising a plate tray 8 configured to hold two micro-well plates; 1100 Series WE MWS Reference Manual; pp. 158-159, figs. 19, #8, Table, 19, #8.  Abele discloses a first microwell plate 48 comprising sample wells; fig. 5A-E, #48 [0042].  The micro-well plate is below the fluid droplet ejection cartridge; 1100 Series WE MWS Reference Manual; p. 203, fig. 33); and 

    PNG
    media_image5.png
    288
    366
    media_image5.png
    Greyscale

a maintenance reservoir comprising an elongate trough disposed in the micro-well plate holder on at least one side of the micro-well plate holder (Abele discloses a maintenance reservoir 30 used in conjunction with the sample plate 48 in the 1100 Series Autosampler; fig. 5A-E, [0029, 0042]. Abele discloses the maintenance reservoir 30 is disposed adjacent to micro-well plate 48 in the tray 8; fig. 5B) 

    PNG
    media_image2.png
    238
    453
    media_image2.png
    Greyscale

wherein the elongate trough comprises a position indicator to signify if the elongate trough is present or absent from the micro-well plate holder (Abele discloses a barcode 33 that is scanned by a barcode reader to assist creating a record of the processing conditions such as the number of channels.  In the case when the maintenance reservoir 30 is absent from the micro-well plate holder 8, the barcode is not scanned indicating the elongated trough 32-1 is absent and in a case when the maintenance reservoir 30 is present in the micro-well plate holder 8, the barcode is scanned indicating the elongated trough 32-1 is present.  Accordingly, barcode 33 on maintenance reservoir 30 is a position indicator to signify if the elongated trough is present or absent from the micro-well plate holder); 
periodically moving the fluid droplet ejection cartridge to a position adjacent to the elongate trough (Abele discloses extraction of waste from outlet chamber 6 to elongate trough 32-1 after each injection [0042]); and 
ejecting fluid from the fluid droplet ejection cartridge into the elongate trough for a predetermined period of time (Abele discloses extraction of waste from outlet chamber 6 to elongate trough 32-1 after each injection [0042]).  

Regarding claim 12, Abele discloses the method of claim 11 above, wherein the predetermined period of time is a period of time sufficient to clean nozzles on the fluid droplet ejection cartridge (Abele discloses extraction of waste from outlet chamber 6 to elongate trough 32-1 after each injection; [0042].  The period of time therefore being sufficient to discard, and therefore clean, the nozzle of the waste extracted).  

Regarding claim 13, Abele discloses the method of claim 11 above, wherein the predetermined period of time is a period of time sufficient to empty fluid from the fluid droplet ejection cartridge into the elongate trough (Abele discloses extraction of waste from outlet chamber 6 to elongate trough 32-1 after each injection; [0042]).  

Regarding claim 14, Abele discloses the method of claim 11 above, wherein the elongate trough is removable from the micro-well plate holder (Maintenance Reservoir 30 comprising elongated trough 32-1 is capable of being loaded and unloaded from tray 8 in the 1100 Series Autosampler; 1100 Series WE MWS Reference Manual; pp. 160, figs. 20, #1, Table, 20, #1).  

Regarding claim 16, Abele discloses the method of claim 11 above, wherein the elongate trough has a length that corresponds to a length of a column of wells in the micro-well plate (Abele; fig. 5B – elongated trough 32-1 has a length corresponding to a length of a column of wells 48-1).

    PNG
    media_image2.png
    238
    453
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abele, wherein Agilent Technologies (“Agilent 1100 Series Well-plate Sampler & Micro Well-plate Sampler Reference Manual”; Pub. Date: March 29, 2017) is used a supporting documentation.

Regarding claim 4, Abele discloses the maintenance reservoir of claim 1 above comprising the elongated trough and fluid droplet ejection cartridge (The elongated trough and fluid droplet ejection cartridge have previously been discussed in claim 1 above). 
Abele does not explicitly disclose wherein the elongate trough has a volume that is equal to a volume of fluid in a fluid droplet ejection cartridge.  
However, Abele does provide support the elongated trough having a volume that is equal to a volume of other reservoirs (Abele; [0029, 0035]).
It would have been obvious to one of ordinary skill in the art to modify the elongated trough 32-1 having a volume that is equal to a volume of other reservoirs of Abele with an elongated trough 32-1 having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge, because the elongated trough 32-1 having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge would ensure that sufficient capacity is available in the elongated trough 32-1 to store a maximum amount of capacity of fluid contained within the fluid droplet ejection cartridge so as to prevent any overflow or spillage of the fluid out of the elongated trough.  The modification resulting in the elongated trough 32-1 having a volume that is equal to a volume of the fluid droplet ejection cartridge. Additionally, the courts held that changes in size/proportion did not patentable distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion of the elongated trough 32-1.

Regarding claim 10, Abele discloses the digital dispense system of claim 7 above comprising the maintenance reservoir and the fluid droplet ejection cartridge (The maintenance reservoir and fluid droplet ejection cartridge have previously been discussed in claim 7 above). wherein the maintenance reservoir has a volume that is equal to a volume of fluid in a fluid droplet ejection cartridge.  
Abele does not explicitly disclose wherein the maintenance reservoir has a volume that is equal to a volume of fluid in a fluid droplet ejection cartridge.  
However, Abele does provide support the maintenance reservoir having various configurations depending on the process being performed (Abele; [0029]).
It would have been obvious to one of ordinary skill in the art to modify the maintenance reservoir of Abele with a maintenance reservoir having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge, because the maintenance reservoir having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge would ensure that sufficient capacity is available in the maintenance reservoir to store a maximum amount of capacity of fluid contained within the fluid droplet ejection cartridge so as to prevent any overflow or spillage of the fluid out of the maintenance reservoir.  The modification resulting in the maintenance reservoir having a volume that is equal to a volume of the fluid droplet ejection cartridge. Additionally, the courts held that changes in size/proportion did not patentable distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion of the maintenance reservoir.

Regarding claim 17, Abele discloses the method of claim 11 above, comprising the elongated trough and fluid droplet ejection cartridge (The elongated trough and fluid droplet ejection cartridge have previously been discussed in claim 11 above). 
Abele does not explicitly disclose wherein the elongate trough has a volume that is equal to a volume of fluid in a fluid droplet ejection cartridge.  
However, Abele does provide support the elongated trough having a volume that is equal to a volume of other reservoirs (Abele; [0029, 0035]).
It would have been obvious to one of ordinary skill in the art to modify the elongated trough 32-1 having a volume that is equal to a volume of other reservoirs of Abele with an elongated trough 32-1 having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge, because the elongated trough 32-1 having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge would ensure that sufficient capacity is available in the elongated trough 32-1 to store a maximum amount of capacity of fluid contained within the fluid droplet ejection cartridge so as to prevent any overflow or spillage of the fluid out of the elongated trough.  The modification resulting in the elongated trough 32-1 having a volume that is equal to a volume of the fluid droplet ejection cartridge. Additionally, the courts held that changes in size/proportion did not patentable distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion of the elongated trough 32-1.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abele, wherein Agilent Technologies (“Agilent 1100 Series Well-plate Sampler & Micro Well-plate Sampler Reference Manual”; Pub. Date: March 29, 2017) is used a supporting documentation, and further in view of Dijksman et al. (US 2008/0305969; hereinafter “Dijksman)

Regarding claim 15, Abele discloses the method of claim 11 above comprising the position indicator.
Abele does not disclose terminating fluid ejection from the fluid droplet ejection cartridge when a sensor of the digital fluid dispense system fails to detect the position indicator.  
	However, Dijksman teaches the analogous art of a method for maintaining a fluid droplet ejection cartridge in a digital fluid dispensing system (Nakagawa; [0002]) comprising a fluid droplet ejection cartridge (Dijksman; fig. 1a, #20, [0048]), and a maintenance reservoir (Nakagawa; fig. 3, #113, [0071]) wherein the method terminates fluid ejection from the fluid droplet ejection cartridge when a sensor of the digital fluid dispensing system fails to detect a position indicator (Nakagawa teaches preventing fluid ejection from the fluid droplet ejection cartridge when uncapped reservoirs are detected, the detection system comprises a marker on the cap which is detected by an alignment camera; [0069].  In a case where the cap is missing, the alignment camera does not detect the marker and the user is given the possibility to correct the error, for instance to replace the reservoir with another reservoir; [0069].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for maintaining a fluid droplet ejection cartridge in a digital fluid dispensing system, the position indicator, and the digital fluid dispensing system of Abele to further comprise a camera on the digital fluid dispensing system that detects a position indicator and terminates fluid ejection from the fluid droplet ejection cartridge when the sensor of the digital fluid dispensing system fails to detect the position indicator, as taught by Dijksman, because Dijksman teaches when the alignment camera does not detect the marker, the user is given the possibility to correct an error, for instance to replace the reservoir with another reservoir; [0069].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Abele and Dijksman both teach a method for maintaining a fluid droplet ejection cartridge comprising a maintenance reservoir with a position indicator.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Kocher et al. (US 2004/0120859) discloses a maintenance service station comprising an elongate trough for a digital dispensing system.
Nakagawa et al. (US 2005/0212837) discloses a digital dispensing system and method for maintaining a fluid droplet ejection cartridge comprising a removable maintenance reservoir.
Tella et al. (US 2006/0051493) discloses a digital dispensing system comprising a maintenance reservoir for maintaining a fluid ejection cartridge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                  

/Benjamin R Whatley/Primary Examiner, Art Unit 1798